DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed on February 12, 2021.  Accordingly, claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bathurst et al. (US 9,624,100 B2).
Bathurst et al. teaches micro pick up array pivot mount with integrated strain sensing elements comprising:
Claims 13-20 present a method according to the device of claims 1-12.  Therefore the argument made against claims 1-12 also applies, mutatis mutandis, to claims 13-20.

    PNG
    media_image1.png
    675
    828
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    637
    553
    media_image2.png
    Greyscale

With regard to claims 1 and 13, a system (FIG. 1, mass transfer tool 100) comprising a computing device (FIG. 1, computer 108) including circuitry (FIG. 15 in view of FIG. 1, central processor 1504) and memory (FIG. 15 in view of FIG. 1, main memory 1506, static memory 1508 and data storage device 1510) with instructions for execution by the circuitry (FIG. 15 in view of FIG. 1, central processor 1504) to: monitor signals (FIGS. 13A-13Eand 14, sensor signals or feedback signals 1314) indicative of a non-uniform distance (z-deflection distance) between a transfer head (FIG. 1, transfer head assembly 200) and a receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106), and in response to the monitored signals (FIGS. 13A-13E and 14, sensor signals or feedback signals 1314), actuate one or more actuators (FIG. 13 in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) towards the transfer head (FIG. 1, transfer head assembly 200) or the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) to deform the transfer head (FIG. 1, transfer head assembly 200) or the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) (Abstract; FIGS. 1-3, 13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).

With regard to claim 3, the one or more actuators (FIG. 13 in view of FIG. 1, x- actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) are mechanical actuators (FIG. 13 in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) (as described from column 18, line 57 to column 19, line 3 in U.S. patent application Ser. No. 13/607,031, now U.S. Patent No. 9,162,880, which is incorporated by reference into Bathurst et al.) (Abstract; FIGS. 1-3, 13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).
With regard to claim 4, the one or more actuators (FIG. 13 in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) are piezo-electric-based (as described from column 18, line 57 to column 19, line 3 in U.S. patent application Ser. No. 13/607,031, now U.S. Patent No. 9,162,880, which is incorporated by reference into Bathurst et al.) (Abstract; FIGS. 1-3, 13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).
With regard to claims 5 and 18, the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106), wherein the one or more actuators (FIG. 13 in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308 of the transfer head assembly 200) are arranged to be removably coupled to the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) to deform (adjusting an 
With regard to claims 6, 14 and 15, the monitored signals (FIGS. 13A-13E and 14, sensor signals or feedback signals 1314) include signals (FIGS. 13A-13E and 14, sensor signals or feedback signals 1314) indicative of light emitted from electrical components (micro LED devices as described in column 7, lines 21-46 in U.S. patent application Ser. No. 13/607,031, now U.S. Patent No. 9,162,880, which is incorporated by reference into Bathurst et al.) being transferred to the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) (Abstract; FIGS. 1-3,13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).
With regard to claims 7, 14, 15 and 19, an optical detector (optical sensors as described in column 7, lines 21-46 and column 11, lines 44-47 in U.S. patent application Ser. No. 13/607,031, now U.S. Patent No. 9,162,880, which is incorporated by reference into Bathurst et al.) arranged to generate the monitored signals (FIGS. 13A-13E and 14, sensor signals or feedback signals 1314) (Abstract; FIGS. 1-3, 13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).

With regard to claims 11 and 17, the monitored signals (FIGS. 13A-13E and 14, sensor signals or feedback signals 1314) include signals (FIGS. 13A-13Eand 14, sensor signals or feedback signals 1314) generated by electrical components (micro devices) being transferred to the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) (Abstract; FIGS. 1-3,13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).
With regard to claim 12, conductive pillars (FIG. 3 in view of FIG. 1, voltage contacts 316) positioned between the transfer head (FIG. 1, transfer head assembly 200) and the receiving substrate (FIG. 1, receiving substrate held by a receiving substrate holder 106) and arranged to generate the monitored signals (FIGS. 13A-13Eand 14, sensor signals or feedback signals 1314) (Abstract; FIGS. 1-3,13A-13E, 14 and 15; from column 5, line 58 to column 7, line 28; and from column 15, line 37 to column 22, line 11).
With regard to claim 20, the one or more actuators (FIG. 13 in view of FIG. 1, x-actuator inner loop 1304, y-actuator inner loop 1306 and z-actuator inner loop 1308) are electromechanical actuators (as described from column 18, line 57 to column 19, line 3 in U.S. .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ arguments filed February 12, 2021 have been fully considered but they are not persuasive.
In response to applicants’ request for the clarity of the status of claim 18, the Examiner has inadvertently missed to insert claim 18 in the body of the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bathurst et al. since claim 18 recites a similar subject matter as that of claim 5.  It is noted that claim 18 presents a method according to the device of claim 5.  Therefore the argument made against claim 5 also applies, mutatis mutandis, to claim 18.
In response to applicant’s arguments that “What is missing from Bathurst is a statement that actually incorporates the noted application into Bathurst. As required by 37 C.F.R. § l.57(c), an incorporation by reference must ‘Express a clear intent to incorporate by reference by using the root words 'incorporate(e)' and 'reference' (e.g., 'incorporate by reference').’ Bathurst does not include either required root word, so Bathurst does not effectively disclose the features described in Ser. No. 13/607,031.” in the third paragraph at page 2, the Examiner disagrees.
“Essential material” may also be incorporated by reference to a U.S. patent or U.S. patent application publication (emphasis added).  “Essential material” is material that is necessary to describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f) (emphasis added).  In the instant case, the “essential material” incorporated by reference to U.S. patent application Ser. No. 13/607,031, now U.S. Patent No. 9,162,880 is the mass transfer tool 100, which describes the structure that corresponds to a claimed means or step for performing a specified function.
In response to applicant’s arguments that “none of Bathurst’s figures appears to show an actuator, so Bathurst does not provide enough details to know whether actuators are even capable of being actuated ‘towards the transfer head or the receiving substrate’” in the last seventh paragraph at page 2, the Examiner disagrees.
It is clearly seen in column 6, lines 5-10, Bathurst et al. discloses that “transfer head assembly 200 may include an actuator assembly for adjusting an associated MPA 103 with at least three degrees of freedom, e.g., tipping, tilting, and movement in a z direction, based on feedback signals received from sensors associated with a pivot mount that carries MPA 103” and “Additional actuators may be provided, e.g., between mass transfer tool 100 structural components and transfer head assembly 200, carrier substrate holder 104, or receiving substrate holder 106, to provide movement in the x, y, or z direction for one or more of those sub-assemblies” (emphasis added).  In addition, Bathurst et al. also discloses in column 15, lines 40-67 that “The actuators of transfer head assembly may be driven by the sub-loops, first toward an initial desired location, and if contact between MPA 103 and a target substrate is sensed, then to move MPA 103 toward a desired stress state, e.g., to evenly distribute pressure across MPA 103 and/or to achieve a desired level of pressure at one or more locations on pivot mount 300 based on a deflection of the pivot mount 300 spring arms 306” and “z-actuator inner loop 1308 may correspond to a control loop for controlling a z-actuator of the transfer head assembly and thus a location of MPA 103 along a z-axis” (emphasis added).  In brief, Bathurst et al. does provide enough details to know whether actuators are even capable of being actuated towards the transfer head or the receiving substrate.
In response to applicant’s arguments that “Bathurst does not appear to disclose deformation of the transfer head or the receiving substrate” in the last paragraph at page 2 continued to the next page, the Examiner disagrees.
It is clearly seen in column 15, lines 40-67, Bathurst et al. discloses that “if contact between MPA 103 and a target substrate is sensed, then the initial desired location may be modified to move MPA 103 toward a desired stress state, e.g., to evenly distribute pressure across MPA 103 and/or to achieve a desired level of pressure at one or more locations on pivot mount 300 based on a deflection of the pivot mount 300 spring arms 306” and “z-actuator inner loop 1308 may correspond to a control loop for controlling a z-actuator of the transfer head assembly and thus a location of MPA 103 along a z-axis” (emphasis added).  In addition, Bathurst et al. also discloses in column 16, lines 22-33 that “although MPA 103 may be driven toward a target substrate to achieve the positional command of primary input 1302, in some cases, MPA 103 may contact the target substrate.  Furthermore, once contact is detected, primary input 1302 may be modified by additional commands from several actuator outer loops, to achieve a neutral tip and tilt deformation of pivot mount 300 with a desired pressure distribution across pivot mount 300.  Accordingly, MPA array 103 may be driven to a tip z-compression target within an accuracy in the submicron range, e.g., on the order of less than about 250 nm” (emphasis added).  Bathurst et al. also discloses in column 17, lines 20-24 that “if a non-zero compression signal is synthesized by signal conditioning and combination logic 1315 that exceeds predetermined limits, dynamic control enable logic 1316 may recognize the contact disturbance 1312” (emphasis added). It is further noted in column 20, lines 29-67, Bathurst et al. discloses in that “Actuation of transfer head assembly 200 according to synthesized output signals (tip, tilt, and z-compression signals) may continue until the electrostatic transfer head array 115 is in contact with micro devices on the target substrate” (emphasis added).  In brief, Bathurst et al. does disclose deformation of the transfer head or the receiving substrate.
Therefore, the rejection of claims 1 and 13 is deemed proper.
With regard to dependent claims 2-8, 11, 12 and 14-20, all of applicant’s arguments are addressed by the above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858